MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any
                                                                     Jul 30 2019, 9:00 am
court except for the purpose of establishing
the defense of res judicata, collateral                                  CLERK
                                                                     Indiana Supreme Court
estoppel, or the law of the case.                                       Court of Appeals
                                                                          and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Benjamin J. Church                                        Curtis T. Hill, Jr.
Church Law Office                                         Attorney General of Indiana
Monticello, Indiana
                                                          Caroline G. Templeton
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Justin A. Hines,                                          July 30, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-3136
        v.                                                Appeal from the White Superior
                                                          Court
State of Indiana,                                         The Honorable Robert B. Mrzlack,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          91D01-1711-F6-204



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-3136 | July 30, 2019                Page 1 of 5
                                        Statement of the Case
[1]   Justin Hines (“Hines”) appeals his conviction following a jury trial for Level 6

      felony residential entry.1 Hines specifically argues that there is insufficient

      evidence to support his conviction. Concluding that there is sufficient evidence,

      we affirm Hines’ conviction.


[2]   We affirm.


                                                     Issues
                 Whether there is sufficient evidence to support Hines’ conviction
                 for Level 6 felony residential entry.




                                                     Facts
[3]   In November 2017, the State charged Hines with Level 6 felony domestic

      battery, Level 6 felony residential entry, and Class A misdemeanor criminal

      trespass. At trial, Hillary Likens (“Likens”) testified that she was in her living

      room when Hines opened the door to her apartment and walked through the

      front door. Hines pushed Likens into a wall and grabbed her cell phone out of

      her pocket. Likens told Hines to leave her apartment. Hines got into a gold car

      and threw Likens’ cell phone out of the window as he drove away. Likens also




      1
          IND. CODE § 35-43-2-1.5.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3136 | July 30, 2019   Page 2 of 5
      testified that Hines had asked her to write a letter explaining that she had

      invited him into her apartment. Likens never wrote such a letter.


[4]   Also at trial, the property manager at Likens’ apartment complex (“the property

      manager”) testified that she had heard Likens scream and had watched a gold

      vehicle leave the complex. When the property manager arrived at Likens’

      apartment, Likens, who was crying, was in the process of contacting the police.


[5]   Monticello Police Department Patrolman Nathan Miller (“Patrolman Miller”)

      testified that he was dispatched to Likens’ apartment with information that

      there had been an uninvited guest in the apartment. When Patrolman Miller

      arrived at the apartment, Likens was crying and upset.


[6]   Also at trial, Hines and his friend, the driver of the gold car, testified that Likens

      had opened the door to her apartment and invited Hines into her home. A jury

      convicted Hines of residential entry and criminal trespass. Hines now appeals

      his residential entry conviction.


                                                   Decision
[7]   Hines’s sole argument is that there is insufficient evidence to support his Level 6

      felony residential entry conviction. Our standard of review for sufficiency of

      the evidence claims is well-settled. We consider only the probative evidence

      and reasonable inferences supporting the verdict. Drane v. State, 867 N.E.2d

      144, 146 (Ind. 2007). We do not reweigh the evidence or judge witness

      credibility. Id. We will affirm the conviction unless no reasonable fact finder

      could find the elements of the crime proven beyond a reasonable doubt. Id.
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3136 | July 30, 2019   Page 3 of 5
       The evidence is sufficient if an inference may be reasonably drawn from it to

       support the verdict. Id. at 147.


[8]    Here, Hines specifically argues that there is insufficient evidence to support his

       conviction because Likens’ testimony about Hines breaking and entering into

       her apartment without her permission was “equivocal” and “contradictory.”

       (Hines’ Br. 9). Hines therefore asks us to apply the incredible dubiosity rule.

       According to Hines, if this Court applies the incredible dubiosity rule, “there

       would be no evidence to sustain a Residential Entry conviction.” (Hines’ Br.

       9).


[9]    The incredible dubiosity rule provides that a court may impinge on the jury’s

       responsibility to judge witness credibility only when confronted with inherently

       improbable testimony. Moore v. State, 27 N.E.3d 749, 754 (Ind. 2015). This

       rule is applied in limited circumstances, namely where there is “1) a sole

       testifying witness; 2) testimony that is inherently contradictory, equivocal, or

       the result of coercion; and 3) a complete absence of circumstantial evidence.”

       Id. at 756.


[10]   Our review of the evidence makes it clear that the incredible dubiosity rule

       simply does not apply in this case for three reasons. First, there were multiple

       testifying witnesses in this case. See Moore, 27 N.E.3d at 756. Second, Likens’

       testimony was not internally inconsistent. See Smith v. State, 34 N.E.3d 1211,

       1221 (Ind. 2015) (explaining that the second prong of the test is satisfied “only

       when the witness’s trial testimony was inconsistent within itself, not that it was


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3136 | July 30, 2019   Page 4 of 5
       inconsistent with other evidence or prior testimony”). Third, the testimony

       from the other witnesses provided circumstantial evidence of the crime.

       Specifically, the property manager, who had heard Likens scream, testified that

       she had found Likens in her apartment crying and in the process of contacting

       the police. In addition, Patrolman Miller testified that he had been dispatched

       to Likens’ apartment with information that there had been an uninvited guest in

       the apartment. When the patrolman arrived at the apartment, Likens was

       crying and upset. The State presented sufficient evidence to convict Hines of

       Level 6 felony residential entry.


[11]   Affirmed.


       Riley, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3136 | July 30, 2019   Page 5 of 5